DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ando (USPub 2017/0057447) discloses a bag body that is formed of a flexible sheet-shaped material and inflatable with an inflation gas, the bag body including a first panel and a second panel which are opposed to each other (Fig 4); at least one partitioning tether that is formed of a flexible sheet-shaped material and joined to the first panel and second panel of the bag body in such a manner as to partition an interior of the bag body for limiting a distance between the first panel and second panel at airbag deployment (Fig 4), the partitioning tether including a first edge and a second edge which are opposed to each other (Fig 4); at least one communication hole that is formed in the partitioning tether for providing gas communication in the interior of the bag body (Fig 4); and a first joint and a second joint that respectively join the first edge and second edge of the partitioning tether to the first panel and second panel of the bag body (Fig 4), but Ando does not disclose wherein each of the at least one communication hole is formed into a generally rectangular contour which has two corners in a vicinity of each of the first and second edges of the partitioning tether; and wherein, in both of the first and second edges of the partitioning tether, the corners of the communication hole are disposed closer to the first or second edge of the partitioning tether than a corresponding one of the joints. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/20/20